Case 3:15-cv-01143-BJD-JBT Document 362-4 Filed 12/11/19 Page 1 of 3 PageID 31605




                              EXHIBIT 4
Case 3:15-cv-01143-BJD-JBT Document 362-4 Filed 12/11/19 Page 2 of 3 PageID 31606

                                                                 [Page 1]
                         UNITED STATES DISTRICT COURT

                       NORTHERN DISTRICT OF CALIFORNIA

                               OAKLAND DIVISION

           - - - - - - - - - - - - - - -X

           MATTHEW EDWARDS, et al.,          : Case No.

           individually and on behalf        : 11-CV-04766-JSW

           of all others similarly           :

           situated,                         :

                          Plaintiffs,        : Consolidated with

           vs.                               : 11-CV-04791-JSW

           NATIONAL MILK PRODUCERS           : And 11-CV-05253-JSW

           FEDERATION, aka                   :

           COOPERATIVES WORKING              :

           TOGETHER; DAIRY FARMERS OF        :

           AMERICA, INC.; LAND O'LAKES, :

           INC.; DAIRYLEA COOPERATIVE,       :

           INC.; and AGRI-MARK, INC.,        :

                          Defendants.        :

           - - - - - - - - - - - - - - -X

                      Videotaped 30(b)(6) Deposition of

                     NATIONAL MILK PRODUCERS FEDERATION,

                    By and Through its Corporate Designee,

                                 JEROME KOZAK




           (Cont'd On Page 2:)




     877-479-2484           U.S. LEGAL SUPPORT, INC.www.uslegalsupport.com
Case 3:15-cv-01143-BJD-JBT Document 362-4 Filed 12/11/19 Page 3 of 3 PageID 31607
       1   farmers received for their milk.                      1           THE COURT REPORTER: I'm sorry?
       2      BY MR. FRIEDMAN:                                   2           THE WITNESS: Sorry, Jeff. Somebody
       3      Q So have you subsequently learned that            3   sneezed.
       4   the all milk price is not simply the regulated        4       BY MR. FRIEDMAN:
       5   price?                                                5       Q No problem. God please whoever
       6      A Yes.                                             6   sneezed.
       7      Q Okay. So with respect to this graph              7           So -- so you -- it's -- it's National
       8   under the U.S. All Milk Price, now, do you -- do      8   Milk's position that from January '04 to January
       9   you understand that the blue line reflects the        9   '06 that the Herd Retirement did -- that program
      10   U.S. all milk price with the Herd Retirement         10   had effectively eliminated the swings in milk
      11   Program in place, as well as -- well, I should say   11   prices?
      12   with the CWT program in place?                       12           MR. EWING: Objection as to form.
      13      A I'm sorry. While you were talking, I            13           THE WITNESS: No, I wouldn't say that
      14   got a message up top about Alabama being the         14   it eliminated it because we never felt that we
      15   number one recruiting, so that distracted me on      15   could completely eliminate volatility.
      16   the iPad. It was not me again. It's -- so can        16           Secondly, if I look at this correctly,
      17   you please repeat the question?                      17   this also must contain -- it says, CWT, so there
      18      Q No problem.                                     18   was the export assistance program, which was
      19           Was that distracting or does that make       19   intended to look at the demand side of it. So I
      20   you happy?                                           20   would say that all -- that it may have modified
      21      A I am a University --                            21   the volatility, but it -- but, you know, it
      22      Q Never mind.                                     22   certainly didn't eliminate the volatility.
      23      A I am a University of Michigan lifetime          23       BY MR. FRIEDMAN:
      24   alumni.                                              24       Q And, so, you would agree that even with
      25      Q Understood. All right.                          25   the CWT program, farmers faced volatility in the

                                            [Page 62]                                                 [Page 64]

       1           So back to the question.                      1   marketplace; correct?
       2       A Thank you.                                      2       A Yes.
       3       Q With respect to -- you understand that          3       Q Now, Mr. Kozak, do you agree that CWT
       4   the blue line reflects the all milk price with the    4   members or staff of CWT monitored industry
       5   CWT program?                                          5   benchmarks to determine when each round of herd
       6       A Yes.                                            6   retirement should occur?
       7       Q Do you understand that the red line             7       A Yes.
       8   reflects what Dr. Brown analyzed the U.S. all milk    8       Q Do you -- does National Milk agree that
       9   price would have been had there been no CWT           9   one of the most critical factors that was
      10   program?                                             10   considered in maximizing the impact of the Herd
      11       A I understand that that's correct.              11   Retirement Program was the timing of the program?
      12       Q Now, is it National Milk's position            12       A Yes.
      13   that this chart reflects less volatility that was    13       Q I'd like to have you look at Exhibit 4.
      14   caused by the Herd -- that -- by the CWT program?    14           (Kozak Exhibit 4 was marked for
      15       A (Witness reviews document.)                    15   identification.)
      16           I would say in looking at this chart,        16       BY MR. FRIEDMAN:
      17   that if you look at January '04 to '07, that the     17       Q When it pops up, if you could briefly
      18   wild, as I would call it -- please excuse a          18   review it and tell me, if you recognize it, what
      19   noneconomist -- but the wild swings were not as      19   it is, Mr. Kozak?
      20   prevalent as they were -- they were before the       20       A (Witness reviews document.)
      21   program began. But there was a significant swing     21           MR. EWING: Jeff, just for the record,
      22   certainly in '07 through '09.                        22   these exhibits have metadata attached to them at
      23           That would be my assessment of looking       23   the back, and you're, I assume, representing that
      24   at this chart.                                       24   those are the metadata associated in the
      25       Q So you believe (inaudible) --                  25   production that you've culled from your receipt of

                                            [Page 63]                                                 [Page 65]

      [17] (Pages 62 to 65)
     877-479-2484                     U.S. LEGAL SUPPORT, INC.www.uslegalsupport.com
